

114 S50 IS: Abortion Non-Discrimination Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 50IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to prohibit certain abortion-related discrimination in
 governmental activities.1.Short titleThis Act may be cited as the Abortion Non-Discrimination Act of 2015.2.Abortion
 non-discriminationSection 245 of the Public Health Service Act (42 U.S.C. 238n) is amended—(1)in the section heading, by striking and licensing of physicians and inserting , licensing, and practice of physicians and other health care entities;(2)in subsection (a), by amending paragraph (1) to read as follows:(1)the entity refuses—(A)to undergo training in the performance of induced abortions;(B)to require or provide such training;(C)to perform, participate in, provide coverage of, or pay for induced abortions; or(D)to provide referrals for such training or such abortions;;(3)in subsection (b)(1), by striking an accreditation standards that requires and inserting an accreditation standard that requires;(4)in subsection (c), by amending paragraphs (1) and (2) to read as follows:(1)The term financial assistance, with respect to a government program, means governmental payments to cover the cost of health care services or benefits, or other Federal payments, grants, or loans to promote or otherwise facilitate health-related activities.(2)The term health care entity includes an individual physician or other health professional, a postgraduate physician training program, a participant in a program of training in the health professions, a hospital, a provider sponsored organization, a health maintenance organization, an accountable care organization, a health insurance plan, or any other kind of health care facility, organization, or plan.;(5)in subsection (c), by adding a new paragraph (4) as follows:(4)The term State or local government that receives Federal financial assistance includes any agency or other governmental unit of a State or local government that receives Federal financial assistance.;(6)by redesignating subsection (c) as subsection (e); and(7)by inserting after subsection (b) the following:(c)Remedies(1)In
 generalThe courts of the United States shall have jurisdiction to prevent and redress actual or threatened violations of this section by issuing any form of legal or equitable relief, including—(A)injunctions prohibiting conduct that violates this section; and(B)orders preventing the disbursement of all or a portion of Federal financial assistance to a State or local government, or to a specific offending agency or program of a State or local government, until such time as the conduct prohibited by this section has ceased.(2)Commencement of
 actionAn action under this section may be instituted by—(A)any health care entity that has standing to complain of an actual or threatened violation of this section; or(B)the Attorney General of the United States.(d)AdministrationThe Secretary shall designate the Director of the Office for Civil Rights of the Department of Health and Human Services—(1)to receive complaints alleging a violation of this section; and(2)to pursue the investigation of such complaints, in coordination with the Attorney General..